 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
10   MARDEL P. CALLOWAY,                                     Case No.: 2:18-cv-02383-APG-VCF
11           Plaintiff(s),                                                  Order
12   v.                                                                [Docket No. 19]
13
     TERRIBLE HERBST, et al.,
14
             Defendant(s).
15
16          Pending before the Court is a stipulation to reschedule the Early Neutral Evaluation
17 (“ENE”). Docket No. 19. The parties submit dates which extend the ENE past the 90 days in
18 which the Court must conduct the session, as set forth in the Local Rules. Local Rule 16-6(d).
19 Accordingly, the parties’ stipulation to reschedule, Docket No. 19, is DENIED without prejudice.
20 The parties shall resubmit a request with available dates that fall within the required period of time,
21 no later than March 29, 2019, if the parties want to continue the currently schedule ENE.
22          IT IS SO ORDERED.
23          Dated: March 26, 2019
24                                                                ______________________________
                                                                  Nancy J. Koppe
25                                                                United States Magistrate Judge
26
27
28

                                                      1
